UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4724


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS LESLIE SNEAD, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cr-00053-CCE-2)


Submitted:   September 20, 2016           Decided:   October 5, 2016


Before GREGORY, Chief Judge, and WILKINSON and THACKER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Brian Michael Aus, Durham, North Carolina, for Appellant.
Clifton Thomas Barrett, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Thomas     Leslie       Snead,       Jr.,     pled    guilty,      pursuant       to    a

written       plea      agreement,          to     conspiracy         to        manufacture

methamphetamine, in violation of 21 U.S.C. § 846 (2012).                                    The

district court sentenced Snead to 160 months’ imprisonment.                                 In

accordance     with     Anders       v.    California,         386 U.S. 738    (1967),

Snead’s counsel has filed a brief certifying that there are no

meritorious      grounds       for    appeal       but    questioning          whether   the

district      court        procedurally       erred       in     calculating          Snead’s

criminal history category and in failing to give Snead credit in

the criminal judgment for pretrial detention.                              We affirm the

district court’s judgment.

     We    review      a     defendant’s         sentence      “under      a    deferential

abuse-of-discretion standard.”                   Gall v. United States, 552 U.S.
38, 41 (2007).         Under this standard, a sentence is reviewed for

both procedural and substantive reasonableness.                         Id. at 51.           In

determining procedural reasonableness, we consider whether the

district      court    properly       calculated         the    defendant’s          advisory

Sentencing Guidelines range, gave the parties an opportunity to

argue   for    an     appropriate         sentence,      considered     the      18    U.S.C.

§ 3553(a)      (2012)        factors,       and     sufficiently        explained           the

selected sentence.           Id. at 49-51.          Because Snead did not object

in the district court to the procedural errors he raises on



                                              2
appeal, our review is for plain error.                  United States v. Moore,

810 F.3d 932, 939 (4th Cir. 2016) (providing standard).

      We conclude that the district court did not procedurally

err   in    imposing     Snead’s     sentence.        Counsel      first       questions

whether      the    court     properly      applied     two   points      to    Snead’s

criminal history score for having committed the instant offense

while   on    probation.         See    U.S.    Sentencing     Guidelines         Manual

§ 4A1.1(d)        (2014).      Because      Snead   failed    to    object       to   the

presentence report’s factual findings that a codefendant began

purchasing pseudoephedrine for him in 2012 or to object on the

basis      that    he   was   only     on   probation    until     June    2012,      the

district court was entitled to accept the PSR’s factual findings

in applying the two points under § 4A1.1(d).                     See United States

v. Terry, 916 F.2d 157, 162 (4th Cir. 1990) (holding that, in

absence of affirmative showing that information contained in PSR

is unreliable, district court is free to adopt PSR’s factual

findings).

      Counsel next questions whether the district court erred in

failing to credit Snead for pretrial detention.                     However, it is

the Attorney General’s obligation, not the district court’s, to

calculate such credit.           United States v. Wilson, 503 U.S. 329,

334-35 (1992).          Moreover, a federal prisoner must challenge the

calculation of his sentence via the appropriate administrative



                                            3
channels, and if necessary, in a habeas petition under 28 U.S.C.

§ 2241.   See United States v. Miller, 871 F.2d 488, 489-90 (4th

Cir. 1989) (per curiam).

     In   accordance     with    Anders,     we    have   reviewed      the   entire

record in this case and have found no meritorious grounds for

appeal.    We    therefore      affirm   the      district      court’s   judgment.

This court requires that counsel inform Snead, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Snead requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this   court      for   leave      to   withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was served on Snead.

     We dispense with oral argument because the facts and legal

contentions     are   adequately    presented        in   the    materials    before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         4